Citation Nr: 1121208	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for residuals of an ear injury. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to an initial compensable evaluation for a left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to November 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted service connection for a left ear hearing loss disability and assigned a noncompensable evaluation, and denied service connection for a right ear hearing loss disability, ear injury, and a right knee disability.

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The issues of service connection for residuals of an ear injury and an initial compensable evaluation for a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise regarding whether the Veteran's right ear hearing loss disability is related to his active service.

2.  The Veteran does not currently have a right knee disability related to service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.385 (2010).

2.  A right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2008, prior to the November 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes that in his April 2009 notice of disagreement, the Veteran indicated that the July 2008 VA examination for his right knee was inadequate as the examiner did not fully examine his right knee.  However, review of the examination report shows that the examiner completed an extensive evaluation of the Veteran's right knee in accordance with VA standards for examining the knee, and as discussed below, the findings in the report are consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports obtained in this case are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he presented testimony in a videoconference hearing before the undersigned in November 2010.  Thus, the duties to notify and assist have been met. 

Right Ear Hearing Loss

The Veteran essentially contends that he has a right hearing loss disability related to acoustic trauma during service, as he was exposed to gunfire.  He also asserts that has had problems ever since service discharge.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply as discussed below.

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has a right ear hearing loss disability.  Hickson element (1) is accordingly met for the claim.

With respect to in-service disease, a review of service treatment records, does not reveal complaints consistent with, or a diagnosis of, a right ear hearing loss disability.  Accordingly, Hickson element (2) is not met with respect to disease.

Turning to an in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  The Veteran's Form DD 214 shows that that he was an armor crewman and received a sharpshooter (pistol) award.  Also, the Board notes that the Veteran is competent to give evidence about what he experienced, and acoustic trauma and hearing loss are subject to lay observation. See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's right ear hearing loss disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA afforded the Veteran an examination in July 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that the Veteran's left ear hearing loss and tinnitus were at least as likely as not due to service but found that right ear hearing loss was less likely than not due to service.  The examiner cited to the medical evidence in service showing a threshold shift in hearing in the left ear only, duration of tinnitus and military exposure, and acoustic trauma which must have occurred during service. 

Treatment records throughout the claims folder shows that the Veteran has maintained that he has had right ear hearing loss since service discharge.  At his November 2010 hearing, he testified that he did not know the difference between hearing loss and tinnitus but just that he knew that he had hearing problems.    

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

Upon further consideration of the aforementioned statements provided by the Veteran regarding the onset of right ear hearing loss (i.e., in service), the Board finds that they are credible.  In this regard, the Board particularly notes that while the degree of hearing loss is not subjective, hearing problems are subjective.  The Board notes that since the Veteran is service-connected for left ear hearing loss and tinnitus, he is competent to testify that he has had problems with right ear hearing loss in conjunction with his service-connected hearing related disabilities since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Veteran's statements that he experienced right ear hearing since service are credible.

The positive evidence of record consists of the Veteran's history of service-connected left ear hearing loss and tinnitus, and the Veteran's own contentions.  The Board has determined that the Veteran's contentions that he has experienced right ear hearing loss since service are competent and credible evidence upon which the Board may rely in making its decision.

The evidence unfavorable to the claim for service connection in this case is the VA medical examiner's opinion that the Veteran's right ear hearing loss was not at least as likely as not due to his military noise exposure.  The Board observes that the examiner appears to base her opinion on the lack of threshold shift in the right ear service but fails to address the Veteran's contention as to noise exposure.  

Thus, in consideration of the fact that service connection for both left ear hearing loss disability and tinnitus was established based on VA audiological evaluation reports linking hearing loss to in-service acoustic trauma, and the Veteran's statements regarding the onset of right ear hearing loss in service, the Board concludes that the evidence for and against the claim for service connection for right ear hearing loss is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's right ear hearing loss disability is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for right ear hearing loss.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Right Knee

The Veteran essentially contends that he has a current right knee disability due to service.  He asserts that during service he stepped back on a rock and popped his knee backwards. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The problem in this case is that there is no competent evidence of a current right knee disability to satisfy the very first Hickson element.  The Veteran was afforded a VA examination in July 2009, for which a thorough evaluation of the right knee was completed.  The examiner noted that there was full range of motion of the right knee without pain, instability, or other abnormalities.  X-rays showed no fracture, dislocation, bony erosion or abnormal soft tissue calcification, and the knee joint space appeared within normal limits.  The impression was a negative right knee x-ray.  The examiner noted that there was insufficient evidence to warrant a diagnosis of an acute or chronic right knee condition or any residuals thereof.  Furthermore, review of the claims folder fails to show any objective findings of a right knee disability.  

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (the Court) has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no competent evidence that the Veteran currently has a right knee disability, or that he had such a disability at any time during the pendency of this claim.

The Veteran has been accorded ample opportunity to present competent medical evidence which includes a diagnosis of a right knee disability.  He has not done so. See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim of entitlement to VA benefits).

In reaching this conclusion, the Board has considered the Veteran's assertions and testimony regarding current right knee symptoms.  During the course of the appeal, he has reported that he could not run or walk for very long due to his knee and his knee pain prevented him from receiving adequate sleep.  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain symptoms such as pain in his right knee.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Federal Circuit has stated in a footnote that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

While competent to report his observable perceptions such as pain in his right knee, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the Board concludes that the Veteran, while competent to report his current complaints, is not competent to associate these complaints with any particular right knee disability.  Accordingly, his statements regarding the presence of any current right knee disability carry no probative weight.  

For the sake of completeness, the Board will also briefly address Hickson elements (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury and (3) medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).

Turning to an in-service injury, the Board notes that a June 1980 service treatment record shows that the Veteran had a history of injury to his right knee.  The Veteran described the injury as a blunt forward trauma to the knee.  Upon evaluation of the Veteran, the physician noted an impression of a normal knee examination.  Additionally, the Veteran, as a lay witness, is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is nothing in the record to refute the Veteran's statement that he fell over a rock.  Thus, Hickson element (2) is satisfied.

With respect to Hickson element (3), medical nexus, in the absence of a current disability, a medical nexus opinion would seem to be an impossibility.  Accordingly, Hickson element (3) is not met, and the claim fails on this basis as well. 

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim; he has failed to do so.  See supra 38 U.S.C.A. 
§ 5107(a).

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  The benefit sought on appeal is accordingly denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ear hearing loss disability is granted. 

Service connection for a right knee disability is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the claim for service connection for residuals of an ear injury, the Board notes the Veteran's contention that he ruptured his ear during service.  He testified at his hearing that he went to a civilian doctor shortly after service and was told that his ears had swollen and he was treated with antibiotics to get his ear canals to open back.   The Board notes that the Veteran is competent and credible to testify as to having difficulty with his ears in service and of treatment for such shortly after service discharge.  See supra Charles v. Principi, 16 Vet. App. 370, 374 (2002),  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  On remand, he must be provided an examination to determine the nature and etiology of any current residuals of an ear injury, other than hearing loss and tinnitus.  

In light of the Board's decision to grant service connection for the Veteran's right ear hearing loss disability, it is necessary to remand the issue of entitlement to a compensable rating for the Veteran's service-connected hearing loss, left ear, to the RO.  The rating criteria considers findings relative to both ears, and the RO has not had the opportunity to assign an initial rating or effective date for the Veteran's now service-connected right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of the residuals of any ear injury.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should identify all current ear injuries, or residuals thereof, and provide an opinion as to whether there is a 50 percent probability or greater that  any such disability is related to the Veteran's active service, to include as a result of his ears rupturing during service.  

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. The report must be typed.

2.	Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims of service connection for residuals of an ear injury and entitlement to an increased rating for a bilateral hearing loss disability.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


